DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 2-23 of U.S. Application No. 16/190592 filed on 11/14/2018 have been examined. 

Office Action is in response to the Applicant's amendments and remarks filed02/14/2020. Claims 24-26 were newly added. Claims 2-26 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 103: Applicant’s amendments with respect to claims 2-23 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 2-23 have been withdrawn.

Allowable Subject Matter
Claims 2-26 are allowed over the prior art of record.
As per claim 2-26 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a a processor linked to the databases and programmed to receive the occupancy signals and identify an occupancy state for each of the reservable spaces, the processor further programmed to generate and present a graphical facility area map representation of the facility area on the display screen and to visually distinguish unoccupied and unscheduled spaces on the display screen from occupied or scheduled spaces on the display screen.
Claims 3-21, 24-26 depend from claim 2, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668